Title: John E. Hall to Thomas Jefferson, 15 November 1813
From: Hall, John E.
To: Jefferson, Thomas


          Sir Baltimore 15th Nov. 1813
          I was fortunately enabled to procure a copy of “The Proceedings” &c from Judge Cooper, and have Sent it to my
			 printer. It contains a few Ms. notes, which, being in your hand-writing, will be attended to in the new edition. It has just occurred to me that you
			 might av wish to avail yourself of such an opportunity to make further alterations & therefore I trouble you with this letter. If you have no further use for the plate, from which your engraving is
			 made, I should be glad to have it, as it would save the expense of a new one.
			 Mr Livingston has given me a reply to your pamphlet.
			
			
			
			
			
			
			
			
			
			
			
			
			
			 The
			 two will form the first two numbers of the Law Journal—about 300 pp.
			 My friend, Mr Duponceau, has been kind enough to undertake the revision of the proofsheets—the printing being done at Philad: From his great accuracy, I have no doubt your pamphlet will be faithfully copied.
			
			
			
			
			
			
			
			
			
			
			
			
			
			 The
			 errors in punctuation, I do not think we have a right to meddle with, excepting in very evident
			 cases.
          I am, Sir, yr obt ServtJ. E. Hall
        